COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00191-CV


IN THE MATTER OF S.S.




                                      ------------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                      ------------

                  MEMORANDUM OPINION1 AND JUDGMENT

                                      ------------

      Appellant S.S. filed a timely notice of appeal from the trial court’s judgment but

did not file a brief or respond to our September 26, 2012 written inquiry. We

therefore abated this appeal and remanded this case to the trial court to determine

among other things whether Appellant wanted to continue his appeal.                 On

November 21, 2012, in the hearing held pursuant to our order, Appellant and his

mother both testified that they did not wish to appeal the trial court’s judgment, and

Appellant’s appointed counsel stated on the record that he had filed the notice of

      1
       See Tex. R. App. P. 47.4.
appeal in error. The trial court found that Appellant did not wish to pursue an

appeal. Appellant and the State were both represented by counsel at the hearing.

We hold that this procedure substantially complies with rule 42.1(a)(1) of the rules of

appellate procedure.2

      No decision of this court having been delivered before we received evidence

of Appellant’s desire to dismiss his appeal, we dismiss this appeal.3



                                                     PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: January 31, 2013




      2
        See Tex. R. App. P. 42.1(a)(1) (providing for voluntary dismissal of civil case
on appellant’s motion); Maynard v. State, No. 02-09-00045-CR, 2010 WL 1006295,
at *1 (Tex. App.—Fort Worth Mar. 18, 2010, no pet.) (mem. op., not designated for
publication) (holding same in criminal case regarding corresponding criminal rule of
appellate procedure 42.2(a)).
      3
       See Tex. R. App. P. 42.1(a)(1), 43.2(f).

                                      2